Plaintiff in error, A. Ford, was convicted on an information charging that he did unlawfully have possession of one quart of whisky with the intention of selling, bartering, giving away and otherwise furnishing the same, and in accordance with the verdict of the jury he was sentenced to be confined for 90 days in the county jail and to pay a fine of $300 and the cost. The sufficiency of the testimony to support the conviction is the only question raised.
The testimony on the part of the state, if credited, as it was by the jury, was amply sufficient to sustain the verdict. Finging no reversible error in the record, the judgment is affirmed. *Page 707